Citation Nr: 1433286	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-42 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an eye disorder (claimed as loss of vision), to include as secondary to a service-connected disease or injury.

2. Entitlement to service connection for an innocently acquired psychiatric disorder, to include claimed as secondary to a service-connected disease or injury.

3. Entitlement to a rating in excess of 30 percent for the service-connected hypothyroidism.

4. Entitlement to a rating in excess of 10 percent for the service-connected carpal tunnel syndrome of the right wrist.

5. Entitlement to a rating in excess of 10 percent for the service-connected carpal tunnel syndrome of the left wrist prior to July 25, 2012 and in excess of 20 percent beginning on that date.

6. Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009 and March 2010 rating decisions issued by the RO. 

In August 2012, the RO increased the rating for the service-connected left wrist carpal tunnel syndrome to 20 percent effective on July 25, 2012. 
 
In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issues of service connection for an innocently acquired psychiatric disorder, to include as secondary to a service-connected disease or injury and a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The currently demonstrated dryness of the eyes is shown to be due to the service-connected hypothyroidism.

2. The currently demonstrated refractive error, to include hyperopia and presbyopia, are not deemed to be acquired disease for VA compensation purposes.

3. The service-connected thyroid disability is shown to require continuous medication for control and to result in some memory loss. She had normal muscle strength and deep tendon strength and there were no signs of depression, psychosis or dementia.

4. The Veteran is not shown to have more than mild residual right median neuropathy at the wrist; muscle strength, reflexes and sensation are normal. 

5. Prior to March 29, 2011, the Veteran is shown to have exhibited decreased pain/pinprick sensation in the left forearm due to impairment involving the median nerve.

6. Beginning on March 29, 2011, the service-connected carpal tunnel syndrome of the left wrist is shown to be productive of disability picture that was productive of moderate left median neuropathy at the wrist.


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by dryness of the eyes is proximately due to or the result of the service-connected hypothyroidism. 38 C.F.R. § 3.310

2. The Veteran's refractive error, to include hyperopia and presbyopia, is not a disease or injury within the meaning of applicable legislation. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3. The criteria for the assignment of a rating in excess of 30 percent for the service-connected hypothyroidism are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.119 including Diagnostic Code (DC) 7903 (2013).

4. The criteria for the assignment of a rating in excess of 10 percent for the service-connected carpal tunnel syndrome of the right wrist are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a including Diagnostic Code (DC) 8515 (2013).

5. The criteria for the assignment of a rating in excess of 10 percent for carpal tunnel syndrome of the left wrist prior to March 29, 2011 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a including Diagnostic Code (DC) 8515 (2013).

6. The criteria for the assignment of a 20 percent rating, but no higher for the service-connected carpal tunnel syndrome of the left wrist beginning on March 29, 2011 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a including Diagnostic Code (DC) 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2009 letter issued prior to the decisions on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA. 

The letter advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

Additionally, the notice letter contained an explanation of the general rating criteria relevant to her hypothyroidism and carpal tunnel syndrome disabilities of the right and left wrist. The November 2009 and March 2010 rating decisions reflect the initial adjudication of the claims after issuance of this letter. Hence, the August 2009 letter which meets Pelegrini's content of notice requirements also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. 

The Veteran was an active participant in the claims process by providing evidence and argument (and it is noted that the Veteran presented for VA examination). Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. 

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 

Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's July 2009 secondary service connection claim, is potentially applicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran asserts that she has acquired disease of the eyes as the result of the service-connected hypothyroidism.  A September 2003 private treatment record reflects the Veteran complaint of decreased near and distance visual acuity of both eyes. The diagnoses were those of history of thyroid disease, hyperopia (both eyes) and presbyopia (both eyes).

An April 2008 report of VA eye examination reflects the Veteran's complaint that, since 1992, her eyes felt "funny" and that she was unable to cry. She related her eye disorder to her hyperparathyroidism. She reported being told that she had dry eyes. She used over-the -counter eye drops to treat her dry eyes. 

On examination, the diagnoses were those of refractive error and thyroid disease status post resection with no signs or symptoms of thyroid-related eye disease or abnormality.

An October 2009 report of VA examination documents the Veteran's history of thyroid disease. She complained of having pain and blurring of both eyes. On examination, there were no findings of abnormal accommodation, lacrimal duct function, or eyelids; neither chronic conjunctivitis; residuals of eye injury; lagophthalmos; symblepharon; ptosis; nystagmus; nor eyelash or eyebrow loss was demonstrated. 

The examiner commented that "there [was] no evidence of eye disease caused by the thyroid disease except possibly for mild dryness which [was] being managed with topical tears."

In this case, refractive error of the eyes is not a disease or injury within the meaning of applicable legislation (see 38 C.F.R. § 3.303(c)); hence, service connection for refractive error, to include hyperopia and presbyopia, of the eyes must be denied by law. 

However, the October 2009 report of VA examination tends to show that current dryness of the eyes as likely as not is the proximate result of the service-connected hypothyroidism. 

In resolving all reasonable doubt in the Veteran's favor, service connection for a disability manifested by dryness of the eyes is warranted. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 



Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Hypothyroidism

The rating for the Veteran's hypothyroidism has been assigned pursuant to Diagnostic Code 7903. See 38 C.F.R. § 4.119. A 30 percent rating is warranted for hypothyroidism with fatigability, constipation, and mental sluggishness. 

A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain. 

A 100 percent rating contemplates hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling. 38 C.F.R. § 4.119 (2013).

The April 2008 report of VA examination noted the history of the Veteran's thyroid disease. She complained of having anxiety, changes in vision and pain in the arms, legs (hip area) and neck area. She also noted change in voice (hoarseness) that dated back to the 1990s.

Examination of the heart showed regular rhythm and rate without murmurs, rubs or gallops. On the neck, there was slight thyroid enlargement without mass. Left upper lobe was tender to palpation. Overall, she was well developed and well nourished and in no acute distress.

The diagnosis was those of hypothyroidism-treated with synthroid. Her hypothyroidism had moderate effect on daily activities like feeding, bathing, dressing, toileting and grooming; a severe effect on chores, shopping, recreation and traveling. Hypothyroidism prevented exercise and sports. Additionally, the Veteran complained of fatigue of the arms and difficulty swallowing.

An April 2008 report of brain and spinal cord examination showed no history of trauma to the brain or spinal cord. There was a reported history of daily dizziness and generalized weakness. There was no history of paralysis, dysesthesias, numbness, paresthesias, seizures, tremors, gait difficulty or rigidity. She had a history of difficulty swallowing liquids, but could eat most solid foods. She had a history of frequent fatigability and had difficulty getting a deep breath

The Veteran also reported a history of speech problems and memory loss. She complained of having difficulty with problem solving and balancing checking accounts. Previously she had worked in accounting, so she did not feel that she should be having such issues now. There was also reported history of stroke (early 1990s).

Objectively, the Veteran's muscle tone was noted to be normal, and there was no muscle atrophy. Deep tendon reflexes were normal, and there were no findings of tremors or fasciculations. Gait and balance were normal, and there were no findings of ataxia, incoordination or spasticity. She had hoarseness of voice, but was able to be understood without difficulty. There was evidence of cognitive or psychiatric impairment in that the Veteran reported that she had short-term memory problems.

The July 2008 report of VA examination confirmed that the current hypothyroidism was related to disease or injury incurred in service.

The September 2009 report of VA examination showed that the Veteran had difficulty swallowing and breathing. She also complained of forgetfulness and paresthesias. She reported weight gain and stated that she was on a fiber supplement for pea-sized stools. Overall, she complained of fatigability, generalized weakness, arthralgias and panic attacks.

On examination, she weighed 157 pounds, a 30 percent weight gain compared to the baseline. Neck examination showed a decreased palpable thyroid on the left. There was no evidence of nodules, tenderness, or pressure on larynx, trachea or esophagus. Cardiovascular examination showed no widened pulse pressure. Her pulse was persistently over 100 beats per minute. There was no bradycardia. Heart size and rhythm were normal and there were no signs of congestive heart failure. 

A psychiatric examination showed no signs of depression, psychosis or dementia. Muscle strength and deep tendon strength testing was normal. Although she complained of trouble swallowing, there was no apparent trouble swallowing on examination.

The June 2010 report of VA examination noted the Veteran's complaints of inability to function with "[her]brain," body aches, voice changes, shortness of breath and nerve damage throughout her body since returning from Saudi Arabia. She reported having thyroid symptoms that were getting worse. Her reported daily activities included those of watering her plants, doing laundry, cleaning the house, preparing all meals and grocery shopping (she had someone shop with her but she prepared her own grocery list). She stated that she could not exercise anymore. Her recreation consisted of shopping and watching television (she would swim if she had a pool). She went to church and continued to drive without assistance.

The Veteran had no history of hypertension, dizziness, syncope, angina, fatigue or dyspnea. There was no pulmonary history of non-productive cough, productive cough, wheezing, dyspnea, non-anginal chest pain, hemoptysis, fever, anorexia or night sweats. Generally, she complained of fatigability, generalized weakness and arthralgia. As to neurologic and psychiatric symptoms, she complained of emotional instability and paresthesias.

The Veteran was noted to weigh 146.7 pounds, a loss of less than 10 percent compared to baseline. There was indication of pressure on larynx or trachea, and the Veteran intermittently took deep inspiration during speaking.  Cardiac and pulmonary examination was unremarkable. 

A psychiatric examination showed no signs of depression, psychosis or dementia. Muscle strength and deep tendon strength testing was normal. The diagnosis was that of hypothyroidism, clinically euthyroid on current examination. 

The examiner noted that the disease was in remission. The documented complications of the disease were subjective tracheal compressive symptoms.

The report of July 2012 VA examination reflects that continuous medication was required for control of the Veteran's thyroid disability. She did not currently have any findings, signs or symptoms attributable to her hypothyroid condition.

Based on the evidence of record, the Board finds that the criteria for a rating in excess of 30 percent for the hypothyroidism disability have not been met. In this regard, the Board notes that the evidence does not reflect that the Veteran's hypothyroidism is manifested by muscular weakness, mental disturbance or weight gain. Rather, the evidence showed muscle strength and deep tendon strength testing was normal and there were no signs of depression, psychosis or dementia. 

The Board is aware that the September 2009 report of VA examination showed that the Veteran weighed 157 pounds, a 30 percent weight gain compared to the baseline. However, the Board notes that the June 2010 report of VA examination showed that she weighed 146.7 pounds, a loss of less than 10 percent compared to baseline. 

To the extent that the Veteran has weight gain, she still lacks muscular weakness and mental disturbance, thus a rating in excess of 30 percent cannot be assigned. 

Additionally, the Board is aware of the Veteran's complaints of memory loss but finds that the memory loss is accounted for by the 30 percent rating which contemplates mental sluggishness. 

Finally, the Board notes that while the July 2012 VA examination report  documented that continuous medication was required for control of the Veteran's thyroid disability, she did not currently have any findings, signs or symptoms attributable to her hypothyroid condition.

The Board has considered the Veteran's assertions as to the severity of her hypothyroidism; however, the Board finds the objective medical evidence to be more probative than any of the general lay assertions in determining that the Veteran's hypothyroidism did not meet the criteria for a rating in excess of 30 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here the Veteran generally asserted that she was entitled to an increased rating for the hypothyroidism. However the more credible and probative evidence establishes that she does not have muscular weakness, mental disturbance, and weight gain to warrant an increased rating. For all the foregoing reasons, the Board finds that a rating in excess of 30 percent for the hypothyroidism is not warranted at any time pertinent to this appeal.  


Carpal Tunnel Syndrome

The Veteran's carpal tunnel syndrome of the wrist disabilities are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99." 

Hence, the Veteran's carpal tunnel syndrome of the right and left wrist are rated by analogy, using the criteria for median nerve disability under Diagnostic Code 8515.

 A 10 percent rating is assigned for mild incomplete paralysis of the median nerve of the major and minor extremity. A 20 percent rating is assigned for moderate incomplete paralysis of the median nerve of the minor extremity. A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve of the major extremity. A 40 percent rating is assigned for severe incomplete paralysis of the median nerve of the minor extremity. A 50 percent rating is warranted for severe incomplete paralysis of the median nerve of the major extremity. A 60 percent rating is assigned for complete paralysis of the median nerve of the minor extremity. A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity.

The September 2009 report of VA examination documents the Veteran's complaint of worsening left carpal tunnel syndrome manifested by increased pain in the wrist up the forearm and fingers. She reported that her right carpal tunnel syndrome was stable. However, if she did a lot with her hands, it ached. Overall, she complained of pain in the wrist, bilaterally, with radiation up the forearms. Her fingers felt like they got puffy. She reported that she experienced intermittent numbness in both hands. Specific symptoms of her carpal tunnel syndrome were those of stiffness, numbness, paresthesias (tingling in the thumb, index and middle finger), pain and impaired coordination (i.e., trouble turning pages or getting money in/out of the wallet).

An examination of the function of the muscle groups of the right and left upper extremities showed no abnormal motor findings. Sensory and reflex examinations of the upper extremities were normal as well. There was no muscle atrophy; abnormal muscle tone or bulk; tremors, tics, or other abnormal movements; and, no function of any joint was affected by the nerve disorder.

The June 2010 report of VA examination reflects the Veteran complaint that her bilateral carpal tunnel syndrome had continued to worsen. She described her carpal tunnel syndrome as being manifested by hot and pulsating pain which occasionally awakened her from her sleep. She experienced pain when attempting to open bottles, etc. She was able to reach and hold onto pots/pans, cups and plates without dropping them. Holding a telephone in her high hand precipitated right hand pain, and she also complained of problems with holding heavy bags. She was still able to write and sign her name on her checks. For relief, she rested her hands when they bothered her. She did not use any braces, topical analgesics or oral medications to treat her symptoms. Additionally, she reported paresthesias (burning, throbbing type of pain) located in her bilateral hand/arms.

The detailed reflex examination findings were normal. Sensory examination showed decrease pain/pinprick sensation in the left forearm affecting the median nerve. 

Otherwise, sensory examination was unremarkable. Detailed motor examination findings were normal. Muscle tone was normal and there was no muscle atrophy, gait abnormality, imbalance or tremor or evidence of fasciculations. No function of any joint was affected by the disorder. The Veteran was offered repeat EMG/NCS of the left hand to evaluate increase in subjective symptoms but she refused testing.

The November 2011 report of VA examination reflects that the Veteran is right hand dominant. Reported symptoms attributable to her peripheral nerve condition included moderate intermittent pain (usually dull) of the left upper extremity and mild paresthesias and/or dysesthesias and mild numbness of the right upper extremity.

Muscle strength testing was normal, and the Veteran did not have muscle atrophy. Additionally, reflex and sensory examinations were normal. However, the Veteran did demonstrate abnormal pinprick sensation to left hand.

The examination report documented March 2011 electromyography (EMG) test findings which showed abnormal study showing a moderate left median neuropathy at the wrist and a very mild residual right median neuropathy at the wrist. There was no evidence of a left ulnar neuropathy, brachial plexopathy or cervical radiculopathy. There was no evidence of myopathy.

The June 2012 report of VA examination documents the Veteran's report that she dropped items a couple times a week and had cramping with usage, decreased strength, intermittent tingling and numbness and pain in both hands daily. She stated that her left hand was worse than her right hand. She reported that she woke up with burning pain in her hands after increased usage during the day that occurred about once per week. She was right hand dominant. Symptoms attributable to her peripheral nerve condition included severe intermittent pain (usually dull) in the right and left upper extremities and moderate paresthesias and/or dysesthesias and numbness of the right and left upper extremities.

On examination, muscle strength testing was normal. Reflex and sensory examinations were normal also. The examiner indicated that the Veteran's carpal tunnel syndrome disabilities were best described as mild incomplete paralysis of the right median nerve and moderate incomplete paralysis of the left median nerve.

Regarding the carpal tunnel syndrome of the right wrist (major extremity), the Board finds that the criteria for a rating in excess of 10 percent are not met. The Board notes that the evidence establishes that the Veteran's right wrist carpal tunnel syndrome was not productive of moderate incomplete paralysis. 

Rather, the evidence shows that the Veteran had a very mild residual right median neuropathy at the wrist (March 2011 EMG). Additionally, muscle strength testing, reflex and sensory examinations have all consistently been normal. 

In the July 2012 report of examination, the examiner indicated that the Veteran's carpal tunnel syndrome of the right wrist was best described as mild incomplete paralysis of the right median nerve. Thus, on this record,  a rating in excess of 10 percent is not assignable.

The Board has considered the Veteran's assertions as to the severity of her carpal tunnel syndrome of the right wrist; however, the Board finds the objective medical evidence to be more probative than any of the general lay assertions in determining that the Veteran's carpal tunnel syndrome of the right wrist did not meet the criteria for a rating in excess of 10 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the Veteran generally asserted that she was entitled to an increased rating for the carpal tunnel syndrome of the right wrist. The more credible and probative evidence established that her right wrist carpal tunnel syndrome disability was not productive of more than mild incomplete paralysis of the median nerve to warrant an increased rating.

Regarding the carpal tunnel syndrome of the left wrist (minor extremity), the Board finds that the criteria have not been met for a rating in excess of 10 percent prior to March 29, 2011. In this regard, prior to March 29, 2011, the evidence does not establish that the Veteran's left wrist carpal tunnel syndrome was productive of moderate incomplete paralysis. 

Rather, prior to March 29, 2011, the evidence shows that the left wrist carpal tunnel syndrome was productive of at worst decrease pain/pinprick sensation in the left forearm affecting the median nerve (June 2010 VA examination). Otherwise, sensory examination was unremarkable. Detailed reflex examination findings were normal. Detailed motor examination findings were normal. Muscle tone was normal, and there was no muscle atrophy, gait abnormality, imbalance or tremor or evidence of fasciculations. 

On these facts, the Board finds that, prior to March 29, 2011, the 10 percent rating adequately contemplates the degree of severity of the service-connected left wrist carpal tunnel syndrome.

However, beginning on March 29, 2011, the evidence first demonstrates that the Veteran's left wrist carpal tunnel syndrome was productive of a moderate left median neuropathy at the wrist. 

In the July 2012 VA examination report, the examiner confirmed that the Veteran's left wrist carpal tunnel syndrome was best described as moderate incomplete paralysis of the left median nerve. 

Therefore, the Board finds that the medical and lay evidence reflects that the Veteran's left wrist carpal tunnel syndrome disability warrants increase to a 20 percent rating beginning March 29, 2011. 

At no time has the evidence documented left wrist carpal tunnel syndrome disability productive of severe incomplete paralysis of the left median nerve. Accordingly, higher ratings are not warranted at any time. 


Extraschedular Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's hypothyroidism and carpal tunnel syndrome of the right and left wrist disabilities are fully contemplated by the applicable rating criteria. 

The Board's analysis reflects that the symptoms, effects, and overall disability picture from the Veteran's hypothyroidism and carpal tunnel syndrome of the right and left wrist disabilities are contemplated by the 30 percent, 10 percent and 20 percent ratings, which take account of both the individual symptoms and the overall impairment caused by the hypothyroidism and carpal tunnel syndrome of the right and left wrist disabilities. 

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. 

In any event, the above evidence reflects that the effects of the hypothyroidism and carpal tunnel syndrome of the right and left wrist disabilities on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned ratings. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). 

Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. 

Therefore, referral for consideration of an extraschedular rating for the hypothyroidism and carpal tunnel syndrome of the right and left wrist disabilities is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for dryness of the eyes as secondary to the service-connected hypothyroidism is granted.

The claim of service connection for refractive error, to include hyperopia and presbyopia is denied by operation of law.

An increased rating in excess of 30 percent for the service-connected hypothyroidism is denied.

An increased  rating in excess of 10 percent for the service-connected carpal tunnel syndrome of the right wrist is denied.

An increased rating in excess of 10 percent for the service-connected carpal tunnel syndrome of the left wrist prior to March 29, 2011 is denied.

An increased rating of 20 percent, but no more for the service-connected carpal tunnel syndrome of the left wrist, beginning March 29, 2011, is granted subject to regulations controlling the payment of monetary awards.


REMAND

Regarding the claimed acquired psychiatric disorder, the Veteran has been afforded multiple VA examinations to determine the etiology of her acquired psychiatric disorder. However, an inadequate opinion was offered. 

To that end, in the June 2010 VA examination, the Veteran is diagnosed with an Axis I diagnosis of undifferentiated somatoform disorder; panic disorder without agoraphobia. The psychologist seems to conclude that her psychiatric disorder was not caused by her hypothyroidism. However, the examiner fails to adequately explain whether the claimed acquired psychiatric disorder was aggravated by the service-connected hypothyroidism. 

Given the inadequacy of the examination, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The claim for a TDIU rating is inextricably intertwined with the claim of service connection for an acquired psychiatric disorder and action on that claim must be delayed. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of her claimed acquired psychiatric disorder (diagnosed undifferentiated somatoform disorder; panic disorder without agoraphobia). If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the June 2010 VA mental disorders examination report, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed acquired psychiatric disorder had its clinical onset during service or otherwise was caused or aggravated by the service-connected hypothyroidism? If aggravation of the acquired psychiatric disorder by the service-connected hypothyroidism is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completing all indicated development, the AOJ should readjudicate claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


